Citation Nr: 1009031	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-22 940	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected death pension for January 
1, 2007, to December 31, 2007, based upon consideration of 
recurring unreimbursed medical expenses.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.  He died in August 1987 and the Appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which stopped the Appellant's survivor pension 
benefits, effective January 1, 2007, because her countable 
income exceeded the maximum income limit.  The appeal is now 
under the jurisdiction of the RO in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Appellant's 2006 unreimbursed medical expenses of 
$1374 should be considered continuing when calculating her 
survivor's pension for 2007.

2.  The Appellant's income from all sources minus excludable 
expenses was $6738.11 from January 1, 2007 to December 31, 
2007.   


CONCLUSION OF LAW

The criteria for payment of a survivor pension from January 
1, 2007, to December 31, 2007, have been met. §§ 1541, 5312 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-75 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the claim for entitlement to nonservice- 
connected death pension benefits, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  In 
particular, a June 2009 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  
As the issue on appeal is controlled by the Appellant's level 
of annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision.  The Appellant has provided financial 
information for the period in question, including her annual 
Social Security Administration (SSA) income and her medical 
expenses.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available or is not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Death Pension

A pension is payable to surviving spouses of Veterans of a 
period of war.  Basic entitlement exists if the Veteran  
served in the active military, naval, or air service for 90 
days or more during a period of war, or who at the time of  
death was receiving compensation for a service-connected  
disability, subject to certain net worth and annual income  
requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3

Annual income of the surviving spouse must not exceed the 
annual pension rate specified in 38 U.S.C.A. § 5312, 
increased from time to time as published in the Federal 
Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments 
of any kind from any source during a twelve month 
annualization period except for exclusions including 
unreimbursed medical expenses in excess of five percent of 
the pension rate.  38 C.F.R. §§ 3.271, 3.272.  General living 
expenses for utilities, life insurance premiums, housing, and 
transportation (other than for medical care) are not 
excludable.  

Service personnel records show that the Veteran served on 
active duty in the U.S. Army for greater than 90 days during 
the Vietnam era.  The Veteran died in August 1987.  A 
marriage certificate showed that the Appellant and the 
Veteran were married in June 1963 and remained married until 
the time of his death.  The Appellant has not remarried and 
had no dependents.

The total maximum annual pension rate (MAPR) for a surviving 
spouse with no dependents, effective December 1, 2004, was 
$6814.00.  Effective December 1, 2006, it was $7329.00.  See 
38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  
To be deducted, medical expenses must have exceeded 5 percent 
of the yearly MAPR.  Fractions of dollars will be disregarded 
in computing annual income.  38 C.F.R. § 3.271 (h).  

The Appellant contends that, in the calculation of her 
pension eligibility, her 2006 medical expenses should be 
considered continuing.  Unreimbursed medical expenses will be 
excluded from income if paid or will be paid during the 
annualization period regardless of when the indebtedness was 
incurred.  The amount excludable is subject to a deduction of 
five percent of the maximum pension rate.  An estimate based 
on a clear and reasonable expectation that unusual medical 
expenditure will be realized may be accepted for the purpose 
of authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12- month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272 (g).  As demonstrated below, a clear and 
reasonable expectation that unusual medical expenditure will 
be realized each year can be derived from the expenses the 
Appellant has reported in past years.  

In 2002, the Veteran's reported unreimbursed medical expenses 
were $3367.15.  In 2003, the Veteran's reported unreimbursed 
medical expenses were $598.91.  In 2004, the Veteran's 
reported unreimbursed medical expenses were $1492.95.  In 
2005, the Veteran's reported unreimbursed medical expenses 
were $2076.06.  
In 2006, the Veteran's reported unreimbursed medical expenses 
were $1373.89.  Although these amounts appear to vary, a 
closer inspection of the Veteran's reported medical expenses 
reveals that she consistently spent basically the same amount 
of money on prescription and over the counter drugs, eye 
glasses or eye treatment, and mileage to attend medical 
appointments.

For example, at $3367.15, the amount spent in 2002 appears 
high.  However, when you deduct a $1673.87 medical fee at the 
Aurora Spine Center which was not reported in any subsequent 
years, her costs on drugs, eyes, and mileage equal $1693.32.  
Considering this, the Veteran's recurring medical expenses in 
2002, 2004, and 2006 were all within about $300 of each 
other, a difference which can be accounted for by the 
Appellant's purchase of new eyeglasses every couple of years.  
In view of the history of consistent expenses, considering 
the fact that the 2006 amount of $1373.89 is about average 
with previous years expenses, and resolving all doubt in 
favor of the Appellant, the Board concludes that the 
Appellant's unreimbursed medical expenses as reported for 
2006 are likely recurring and will likely continue at the 
same rate.  

Therefore, the total unreimbursed medical expenses in 2006 
were $1373.89.  The Appellant's SSA income for 2007 was 
reportedly $676 a month, for a total of $8112 annually.  To 
be deducted, medical expenses must have exceeded 5 percent of 
the yearly MAPR, or $375.00 in 2007.  See, supra.  The 
Appellant's expenses exceed this amount, and can therefore be 
deducted, bringing her total countable income to $6738.11.

For the purposes of resuming payment on a discontinued award, 
the monthly rate of pension payable to a beneficiary shall be 
computed by reducing the beneficiary's maximum pension rate 
by the beneficiary's countable income on the effective date 
of entitlement and dividing the remainder by twelve.  38 
C.F.R. § 3.273(a).  On December 1, 2006, the maximum pension 
rated was increased to $7,329.  Subtracting the countable 
income of $6738.11 and dividing the remainder by twelve, the 
Board concludes that the Appellant is entitled to a monthly 
pension of $49.24 per month from January 1, 2007, to December 
31, 2007.

The preponderance of the evidence is against a more favorable 
result.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.


ORDER

Payment of a survivor's pension in the amount of $ 49.24 per 
month from January 1, 2007 to December 31, 2007, is granted, 
subject to the legal criteria governing the payment of 
monetary benefits. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


